Citation Nr: 0921256	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  00-07 297A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Veteran represented by:	National Association of County 
Veterans Service Officers


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from August 1980 to September 1981 and from October 1990 to 
May 1981.  
This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a May 1999 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois which denied the Veteran's claim of 
entitlement to service connection for PTSD as a result of 
alleged sexual trauma.  The Veteran disagreed with the RO's 
decision and perfected this appeal. 

In a May 2006 decision, the Board remanded the Veteran's 
claim of entitlement to service connection for PTSD for 
further evidentiary development and readjudication.  The VA 
Appeals Management Center (AMC) denied the Veteran's claim in 
a February 2009 supplemental statement of the case (SSOC).  
The Veteran's claims folder has been returned to the Board 
for further appellate review.  

The appeal is REMANDED to the RO via the AMC.  


REMAND

The Board regrets remanding this case a second time; however, 
such is necessary for proper evidentiary development of the 
Veteran's claim.

Reasons for remand

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims held that 
compliance with remand instructions is neither optional nor 
discretionary.  Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance. 

In its May 2006 decision, the Board instructed the agency of 
original jurisdiction (AOJ) to arrange for examination of the 
Veteran by a psychologist; and in relation to the Veteran's 
claimed stressor, to ask the Veteran to identify as 
specifically as possible the names of any offenders, their 
units, and the dates of any offenses.  The AOJ was instructed 
to take appropriate steps to obtain any records pertaining to 
the claimed stressor if specific information was provided by 
the Veteran.  

With respect to the psychological examination, none was 
scheduled.   However, the Veteran herself submitted a report 
from her Readjustment Therapist in November 2008, who 
diagnosed the Veteran with PTSD and provided an opinion as to 
etiology.  Although a psychological examination should have 
been completed pursuant to the Board's remand instructions, 
the Board finds that the report which has been provide by the 
Veteran suffices as an examination by a psychologist, and no 
new examination is therefore necessary.  See 38 C.F.R. 
§ 3.325 (2008).  

With respect to the Board's instructions to request more 
information from the Veteran, the AOJ indeed sent letters to 
the Veteran requesting additional information about her 
alleged in-service sexual trauma in June 2006, September 
2006, February 2007, April 2007, and April 2008.  The 
Veteran's responses have been incorporated into the claims 
folder.

As noted above, the Board further instructed the AOJ to take 
appropriate steps to obtain any records pertaining to the 
Veteran's alleged in-service stressors, should the Veteran 
provide specific information in response to the AOJ's 
requests.  In a February 2007 statement, the Veteran noted 
that one of the soldiers who threatened her with "gang 
rape" in 1991 while serving with the 300th AG Postal Unit was 
given a field grade article and was ordered to stay away from 
her after he threatened her in a supply tent.  See the 
Veteran's February 27, 2007 Statement in Support of Claim.  
In a subsequent statement, the Veteran indicated that the 
soldier who threatened her was an E-5, who received an 
Article 15 and was dropped in rank to SPC4 after she pressed 
formal charges.  See the Veteran's January 1, 2009 statement. 

The AOJ failed to request records from the Veteran's service 
department documenting any Article 15 disciplinary 
proceedings occurring during the Veteran's service with the 
300th Postal Unit in 1991.  Accordingly, in compliance with 
the Board's May 2006 remand instructions, such should be 
done.

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  The VBA should request records from 
the Veteran's service department 
documenting any Article 15 disciplinary 
proceedings occurring within the 300th 
Postal Unit during the Veteran's service 
in the Persian Gulf in 1991.  Efforts to 
obtain these records should be 
memorialized in the Veteran's VA claims 
folder.

        2. Following the completion of the 
foregoing, and 
after undertaking any other development it 
deems necessary, the VBA should 
readjudicate the Veteran's claim.  If the 
claim is denied, VBA should provide the 
Veteran and his representative with a 
supplemental statement of the case and 
allow an appropriate period of time for 
response.  Thereafter, the claims folder 
should be returned to the Board for 
further appellate review, if otherwise in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).


_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

